Case: 20-40406     Document: 00515859916         Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 12, 2021
                                  No. 20-40406
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terry Drennen,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:14-CR-37-1


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          In 2014, Terry Drennen, federal prisoner # 22531-078, pleaded guilty
   to possession of child pornography, in violation of 18 U.S.C.
   § 2252A(a)(5)(B) and (b)(2). Drennen was sentenced to, inter alia, 180-
   months’ imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40406      Document: 00515859916          Page: 2   Date Filed: 05/12/2021




                                    No. 20-40406


          Proceeding pro se, he challenges the district court’s denial of his mid-
   2020 motion, pursuant to 18 U.S.C. § 3582(c)(1)(A), for compassionate
   release to home confinement. Drennen contends: he is entitled to such
   release because of the extraordinary and compelling circumstances of
   COVID-19 in a prison setting, particularly in the light of his underlying
   medical conditions; and the court did not properly weigh the 18 U.S.C.
   § 3553(a) sentencing factors in denying his motion.
          Under § 3582(c)(1)(A), a district court may reduce a prisoner’s term
   of imprisonment if, after considering the applicable § 3553(a) factors, it
   concludes “extraordinary and compelling reasons warrant such a reduction”
   and “such a reduction is consistent with applicable policy statements issued
   by the Sentencing Commission”. 18 U.S.C. § 3582(c)(1)(A). The denial of
   a motion for such release is reviewed for abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          While the court assumed COVID-19 presented an extraordinary and
   compelling circumstance, it nevertheless concluded Drennen was not
   entitled to compassionate release under the § 3553(a) factors, finding:
   Drennen committed a serious offense that caused significant harm; he was a
   repeat offender who had not reformed despite an opportunity to do so; he
   had nine years remaining on his sentence and, therefore, home confinement
   would not afford adequate deterrence or protect the public from harm; and
   several district courts have concluded defendants who committed the same
   offense should not be released to home confinement due to the risk of
   reoffending.   See 18 U.S.C. § 3553(a)(1)–(2). There was no abuse of
   discretion.
          AFFIRMED.




                                         2